Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on ***, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a voltage generator configured to output, to the row decoder, a source line voltage to be applied to a source line selected from the plurality of source lines during the program time and during the column address switch time, wherein a voltage level of the source line voltage during the program time equals a voltage level of the source line voltage during the column address switch time.
5.	With respect to dependent claim 2-10 since these claims are depending on claim 1, therefore claim 2-10 are allowable subject matter. 
6.	With respect to independent claims 11, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a voltage generator configured to maintain a word line voltage and a source line voltage at a 

7.	With respect to dependent claim 12-17, since these claims are depending on claim 11, therefore claim 12-17 are allowable subject matter. 
 8.	With respect to independent claims 18, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to selecting a dummy bit line during a column address switch time in which a second bit line is selected based on a second address; and sinking a current generated based on the source line voltage through the dummy bit line during the column address switch time.
9.	With respect to dependent claim 19-20, since these claims are depending on claim 18, therefore claim 19-20 are allowable subject matter. 

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Noro (Pub. No.:  US 2012/0195109), Kobayashi (Pub. No.:  US 2010/0097866).
		Noro (Pub. No.:  US 2012/0195109) shows dummy cell array and dummy bit line.
		Kobayashi (Pub. No.:  US 2010/0097866) shows dummy column and data output section.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
01/15/2021
/HAN YANG/
Primary Examiner, Art Unit 2824